Citation Nr: 0944617	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  07-27 625A	)	DATE
	)
	)



THE ISSUE

Whether there was clear and unmistakable error in an October 
2002 decision of the Board of Veterans' Appeal that denied an 
effective date prior to February 23, 1999, for an award of 
service connection for the cause of the Veteran's death.  



REPRESENTATION

Moving party represented by:  Oklahoma Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The Veteran had active service from September 1967 to May 
1969.  He died in November 1984.  The appellant was his 
surviving spouse although she has now remarried.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2007 motion from the moving party 
for revision or reversal, of a October 29, 2002 Board 
decision that denied entitlement to an effective date prior 
to February 23, 1999, for an award of service connection for 
the cause of the Veteran's death.  


FINDINGS OF FACT

1.  In a decision issued on October 29, 2002, the Board 
denied entitlement to an effective date prior to February 23, 
1999, for the award of service connection for the cause of 
the Veteran's death.  

2.  The record does not establish that the correct pertinent 
facts, as they were known on October 29, 2002, were not 
before the Board, or that the Board incorrectly applied 
statutory, regulatory or case law provisions extant at that 
time, such that the outcome of the claim would have been 
manifestly different but for the error.  


CONCLUSION OF LAW

The October 29, 2002 decision of the Board denying 
entitlement to an effective date prior to February 23, 1999, 
for the award of service connection for the cause of the 
Veteran's death does not contain clear and unmistakable 
error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1403, 
20.1404 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009). 

The Court of Appeals for Veterans Claims (Court) has held 
that the provisions of VCAA do not apply to clear and 
unmistakable error claims, irrespective of whether the 
decision in question was issued by the RO or the Board.  See 
Parker v. Principi, 15 Vet. App. 407 (2002), citing Livesay 
v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).  
Consequently, the provisions of the VCAA as well as VA's 
implementing regulations need not be addressed in this 
decision.  


Analysis

The appellant asserts that there was clear and unmistakable 
error (CUE) in an October 29, 2002 decision of the Board that 
denied entitlement to an effective date prior to February 23, 
1999, for the award of service connection for the cause of 
the Veteran's death.  

A decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  For the purpose of 
authorizing benefits, a rating or other adjudicative decision 
of the Board that constitutes a reversal or revision of a 
prior decision of the Board on the grounds of CUE has the 
same effect as if the decision had been made on the date of 
the prior decision.  

A review to determine whether CUE exists in a case may be 
instituted by the Board on the Board's own motion or upon 
request of the claimant.  A request for revision of a 
decision of the Board based on CUE may be made at any time 
after that decision is made.  Such a request shall be 
submitted directly to the Board and shall be decided by the 
Board on the merits, without referral to any adjudicative or 
hearing official acting on behalf of the Secretary.  
38 U.S.C.A. § 7111 (West 2002).  

In general, a review for CUE in a prior Board decision must 
be based on the record and the law that existed when that 
decision was made.  For Board decisions issued on or after 
July 21, 1992, a special rule provides for the inclusion of 
relevant documents possessed by VA not later than 90 days 
before such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record.  38 C.F.R. 
§ 20.1403(b) (2006).  

The Board decision at issue here was completed in 2002; 
hence, the provisions provided in 38 C.F.R. § 20.1403(b)(1), 
(2) are applicable.  Nevertheless, there is no indication 
that there are any additional records that were not available 
to the Board at the time of the October 2002 decision.  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (2009).  

Examples of situations that are not CUE include:  a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; the Secretary's failure to 
fulfill the duty to assist; and a disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) 
(2009).  CUE also does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e) (2009).  

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination.  The 
criteria are:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).  

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated,

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or 
of law, that when called to the attention of 
later reviewers compels the conclusion, to 
which reasonable minds could not differ, that 
the result would have been manifestly 
different but for the error. . . .

If a claimant-appellant wishes to reasonably 
raise CUE there must be some degree of 
specificity as to what the alleged error is 
and, unless it is the kind of error . . . 
that, if true, would be CUE on its face, 
persuasive reasons must be given as to why 
the result would have been manifestly 
different but for the alleged error.  It must 
be remembered that there is a presumption of 
validity to otherwise final decisions, and 
that where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even 
stronger.  

See Grover v. West, 12 Vet. App. 109, 111-112 (1999); 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 
Vet. App. 242, 245 (1994); see also Bustos v. West, 179 F.3d 
1378 (Fed. Cir. 1999) (expressly adopting the "manifestly 
changed the outcome" language in Russell).  

A claim of CUE merely on the basis that the previous 
adjudication at issue "improperly weighed and evaluated the 
evidence" does not satisfy the stringent legal requirements 
for CUE.  See Fugo, 6 Vet. App. at 44.  

The law that was in effect at the time of the Board's 
February 2002 decision provided that, unless specifically 
provided otherwise in the statute, the effective date of an 
award based on an original claim for compensation benefits or 
a claim reopened after final disallowance shall be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2002).  

The appellant asserts that there was CUE in an October 29, 
2002 decision of the Board that denied an effective date 
prior to February 23, 1999, for the award of service 
connection for the cause of the Veteran's death because the 
Board failed to consider, or misapplied, the relevant law and 
regulations.  The claim is viable.  

However, based on a review of the record, the Board finds the 
Board correctly applied all the relevant laws and regulations 
in existence at the time of the October 2002 decision.  

In the October 29, 2002 decision, the Board noted that the 
Veteran's death certificate revealed that he died in November 
1984 of cardiorespiratory arrest due to metastatic melanoma.  
The RO denied the appellant's original claim by rating 
decision dated in February 1985, concluding that the evidence 
did not establish that a service-connected disability caused 
or contributed materially to cause the Veteran's death, and 
notified her of this decision under cover letter dated in 
March 1985.  

At that time, the RO also informed the appellant of her 
appellate rights.  However, she failed to file a timely 
appeal with this rating decision and the Board concluded that 
the decision was final.  38 C.F.R. § 20.302 (2009).  This 
conclusion does not amount to legal error.  

The Board also concluded that on February 23, 1999, the RO 
received a petition from the appellant to reopen her claim 
for service connection for cause of the Veteran's death.  
With her application, she submitted an April 1999 letter from 
the physician who treated the Veteran during his terminal 
illness from 1982 to 1984, and concluded that the Veteran's 
cancer was at least as likely as not caused by his exposure 
to Agent Orange in service.  

Based on this opinion, in an April 2001 decision, the Board 
granted service connection for the cause of the Veteran's 
death.  By rating action in November 2001, the RO assigned an 
effective of February 23, 1999, the date the RO received the 
appellant's claim to reopen in accordance with 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  

Based on the relevant law and regulations, the Board 
concluded that this was the appropriate effective date 
assigned.  This conclusion also does not amount to legal 
error.  

The appellant continues to assert that the effective date for 
the grant of service connection for the cause of the 
Veteran's death should be the day she originally filed her 
claim for this benefit, i.e., in January 1985.  She contends 
that a court decision (Nehmer v. U.S. Veterans 
Administration, 712 F. Supp. 1404 (N.D. Cal. 1989), required 
VA to reconsider any denials back to 1985 and pay retroactive 
compensation benefits back to her first denial date which was 
in 1985 because the Veteran qualified as a member of the 
Nehmer class.  

However, as correctly found by the Board in October 2002, the 
Veteran (or the appellant) was not a member of the Nehmer 
class as defined by that case because the court's holding, 
invalidating denials by VA of claims for diseases based on 
exposure to Agent Orange-pursuant to 38 C.F.R. § 3.311a, only 
pertained to claims that were filed on or after September 25, 
1985.  

As noted, the appellant's original claim was filed in January 
1985 and denied by the RO in February 1985.  Moreover, the 
Veteran's fatal melanoma was not, and is still not, included 
in the list of presumptive diseases for which service 
connection is granted for veterans who had been exposed to 
Agent Orange (i.e., the list of diseases provided in 38 
C.F.R. § 3.309(e)).  

In fact, the Secretary of the Department of Veterans Affairs 
has determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for skin cancer.  See 
Notice, 68 Fed. Reg. 27,630-641 (2003).  Her claim was 
granted based on the nexus provided from a private physician 
in 2001 - evidence that was not of record at the time of the 
RO's initial denial of her claim.  

Consequently, the Board correctly determined that the Nehmer 
decision was not applicable to the appellant's claim.  Again, 
this conclusion was supported by the evidence then of record, 
and does not amount to legal error.  

To the extent that the appellant and her representative may 
disagree with how the facts were weighed or evaluated by the 
Board in reaching its decision in October 2002, the Board 
notes that such disagreement alone is insufficient to 
constitute CUE.  See Russell, Fugo, supra.  

Additionally, as noted, VA's failure to comply with the duty 
to assist cannot constitute clear and unmistakable error.  
Therefore, the fact that the RO failed to obtain the 
Veteran's treatment records or to subsequently obtain a 
medical opinion cannot form the basis for a finding of CUE.  
In Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994), the 
Court held that "VA's breach of the duty to assist cannot 
form a basis for a claim of CUE."  

The Court has also held that, when a CUE claim is based upon 
an asserted failure to provide an examination, "[t]here is 
no way of knowing what such an . . . examination would have 
yielded[,] . . . so it could not be concluded that it 'would 
have manifestly changed the outcome', Russell, [3 Vet. App. 
at 313]."  Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997).  

In conclusion, the Board finds that the correct laws and 
facts were before the Board in October 2002, and that the 
decision was supported by the record in existence at that 
time.  

Moreover, the Board's decision outlined and correctly applied 
all the relevant laws and regulations in existence at the 
time of the October 2002 decision, and correctly determined 
that the Nehmer case holdings were not applicable to the 
appellant's claim.  

In the absence of the kind of error of fact or law which 
would compel the conclusion that the result would have been 
manifestly different but for the error, there is simply no 
basis upon which to find CUE in the October 29, 2002 Board 
decision that denied entitlement to an effective date prior 
to February 23, 1999, for the award of service connection for 
the cause of the Veteran's death.  Accordingly, the 
appellant's motion for revision of that decision must be 
denied.  


ORDER

The motion for revision of an October 29, 1999 Board decision 
that denied entitlement to an effective date prior to 
February 23, 1999, for the award of service connection for 
the cause of the Veteran's death on the basis of clear and 
unmistakable error, is denied.  



                       
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



